DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,051,400.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/323079
United States Patent 11,051,400
Claim 1
Claim 1
 A compression-molded circuit board of camera module,
A compression-molded circuit board of a camera module
wherein the camera module comprises a photosensitive chip, 
which comprises a light-sensitive chip comprising a light-sensitive chip body and a plurality of light-sensitive conductive members, being provided on top of the light- sensitive chip body, comprising:
wherein said compression-molded circuit board comprises a circuit and at least one circuit board body,
at least one circuit board body, an electroplating circuit
wherein said circuit board body and said circuit are molded into an integral structure by compression-molding for electrically connecting with the photosensitive chip of the camera module,
integrally provided on said at least one circuit board body, comprising one or more conductive members being molded on said reinforcing plate embedded in said one or more laminated epoxy resin members to form a multi- layer structure; a plurality of circuit board conductive members being provided on said at least one circuit board body and connected with said circuit provided on said at least one circuit board body to form said compression-molded circuit board having a thickness ranged from 0.1 mm to 0.6 mm, adapted for electrically connecting with the plurality of the light-sensitive conductive members of the light-sensitive chip
wherein said compression-molded circuit board comprises a plurality of conductive members 
a plurality of circuit board conductive members being provided on said at least one circuit board body
and a resin material,
at least one circuit board body which comprises a reinforcing plate and one or more laminated epoxy resin members 
wherein said conductive members are added together with said resin material and are being heated in a compression-molding process to form said at least one circuit board body,
wherein said compression-molded circuit board is formed integrally by compression-molding that said reinforcing plate is provided on a molding die while said electroplating circuit is added into the molding die, and then said circuit board conductive members is added together with an epoxy resin material into the molding die for flowing and filling an inner cavity of the molding die under an effective pressure, wherein while the temperature of the molding die is continuously increased until the epoxy resin material crosslinked and a molecular weight thereof increased, the epoxy resin material loses a flowability thereof and is solidified to form said one or more laminated epoxy resin members integrally compression-molded on said reinforcing plate in the mutli-layer structure to form said circuit board body,
wherein said conductive members forms at least a part of said circuit.
a plurality of circuit board conductive members being provided on said at least one circuit board body and connected with said circuit


In view of the foregoing, claim 1 is anticipated by (and therefore not patentably distinct from) corresponding claim 1 of United States Patent No. 11,051,400.
Claim 2 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,051,400.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/323079
United States Patent 11,051,400
Claim 2
Claim 1
The compression-molded circuit board, as recited in claim 1,
 
wherein said at least one circuit board body comprises a reinforcing plate,
at least one circuit board body which comprises a reinforcing plate 
wherein said resin material comprises one or more laminated epoxy resin members being integrally compression- molded on said reinforcing plate by compression-molding,
one or more laminated epoxy resin members being integrally compression- molded on said reinforcing plate by compression-molding;
wherein said conductive members are embedded in said one or more laminated epoxy resin members to form a multi-layer structure.
an electroplating circuit, integrally provided on said at least one circuit board body, comprising one or more conductive members being molded on said reinforcing plate embedded in said one or more laminated epoxy resin members to form a multi- layer structure;


In view of the foregoing, claim 2 is anticipated by (and therefore not patentably distinct from) corresponding claim 1 of United States Patent No. 11,051,400.
Claim 3 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,051,400.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/323079
United States Patent 11,051,400
Claim 3
Claim 1
The compression-molded circuit board, as recited in claim 1,
 
wherein a layer of said conductive members and a layer of said resin material are repeatedly and overlappedly added in the compression-molding process to form said multi-layer structure
said one or more conductive members and said one or more laminated epoxy resin members are molded on said reinforcing plate in such a manner one inner layer of said one or more laminated epoxy resin members is laminated on said reinforcing plate, at least one layer of said one or more conductive members is laminated on said inner layer of said one or more laminated epoxy resin members, and then one outer layer of said one or more laminated epoxy resin members is laminated on said at least one layer of said one or more conductive members while another one or more of said one or more conductive members are transversely extending from said reinforcing plate to outside of said outer layer of said one or more laminated epoxy resin members to selectively connect with said one or more electrical components and said at least one layer of said one or more conductive members to form said circuit



In view of the foregoing, claim 3 is anticipated by (and therefore not patentably distinct from) corresponding claim 1 of United States Patent No. 11,051,400.
Claim 4 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,051,400.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/323079
United States Patent 11,051,400
Claim 4
Claim 1
 The compression-molded circuit board, as recited in claim 2,
 
wherein said circuit further comprises one or more electrical components mounted on said at least one circuit board body and connected with said conductive members.
one or more electrical components mounted on said at least one circuit board body and connected with said one or more conductive members


In view of the foregoing, claim 4 is anticipated by (and therefore not patentably distinct from) corresponding claim 1 of United States Patent No. 11,051,400.
Claim 5 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,051,400.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/323079
United States Patent 11,051,400
Claim 5
Claim 1
The compression-molded circuit board, as recited in claim 1,
 
wherein said circuit has a wiring width of 0.01 mm to 0.09 mm, wherein a thickness of said at least one circuit board body is 0.1 mm to 0.6 mm.
a circuit having a wiring width ranged from 0.01 mm to 0.09 mm; and a plurality of circuit board conductive members being provided on said at least one circuit board body and connected with said circuit provided on said at least one circuit board body to form said compression-molded circuit board having a thickness ranged from 0.1 mm to 0.6 mm


In view of the foregoing, claim 5 is anticipated by (and therefore not patentably distinct from) corresponding claim 1 of United States Patent No. 11,051,400.
Claim 6 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,051,400.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/323079
United States Patent 11,051,400
Claim 6
Claim 2
The compression-molded circuit board, as recited in claim 1,
 
wherein the camera module further comprises an optical lens, wherein said compression-molded circuit board further comprises a recessed bracket integrally molded on said at least one circuit board body for mounting the optical lens.
a recessed bracket integrally molded on said at least one circuit board body, adapted for an optical lens mounted on said bracket and located in an optical path of the light-sensitive chip.


In view of the foregoing, claim 6 is anticipated by (and therefore not patentably distinct from) corresponding claim 2 of United States Patent No. 11,051,400.
Claim 9 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,051,400.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/323079
United States Patent 11,051,400
Claim 9
Claim 4
A camera module, comprising:
A camera module, comprising:
an optical lens;
an optical lens supported above said compression-molded circuit board and located in said optical path of said light-sensitive chip such that an incoming light is able to pass through said optical lens and be accepted by said light-sensitive chip
a photosensitive chip; and
a light-sensitive chip
a compression-molded circuit board, 
a compression-molded circuit board,
wherein said optical lens is supported above said compression-molded circuit board and is located in an optical path of said photosensitive chip,
an optical lens supported above said compression-molded circuit board and located in said optical path of said light-sensitive chip such that an incoming light is able to pass through said optical lens and be accepted by said light-sensitive chip
wherein said compression-molded circuit board comprises a circuitand at least one circuit board body, 
at least one circuit board body an electroplating circuit
wherein said circuit board body and said circuit are molded into an integral structure by compression-molding and are electrically connecting with said photosensitive chip,
at least one circuit board body which comprises a reinforcing plate and one or more laminated epoxy resin members being integrally compression-molded on said reinforcing plate by compression-molding; an electroplating circuit, integrally provided on said at least one circuit board body, comprising one or more conductive members molded on said reinforcing plate embedded in said one or more laminated epoxy resin members to form a multi-layer structure;
wherein said compression-molded circuit board comprises a plurality of conductive members and a resin material,
one or more conductive members molded on said reinforcing plate embedded in said one or more laminated epoxy resin members to form a multi-layer structure;
wherein said conductive members are added together with said resin material and are being heated in a compression- molding process to form said at least one circuit board body, 
wherein said compression-molded circuit board is formed integrally by compression-molding that said reinforcing plate is provided on a molding die while said electroplating circuit is added into the molding die, and then said circuit board conductive members is added together with an epoxy resin material into the molding die for flowing and filling an inner cavity of the molding die under an effective pressure, wherein while the temperature of the molding die is continuously increased until the epoxy resin material crosslinked and a molecular weight thereof increased, the epoxy resin material loses a flowability thereof and is solidified to form said one or more laminated epoxy resin members integrally compression-molded on said reinforcing plate in the mutli-layer structure to form said circuit board body, thereafter said electrical components being mounted and connected with said conductive members to form said compression-molded circuit board;
wherein said conductive members forms at least a part of said circuit.
an electroplating circuit, integrally provided on said at least one circuit board body, comprising one or more conductive members 


In view of the foregoing, claim 9 is anticipated by (and therefore not patentably distinct from) corresponding claim 4 of United States Patent No. 11,051,400.
Claim 10 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,051,400.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/323079
United States Patent 11,051,400
Claim 10
Claim 4
The camera module, as recited in claim 9,
 
wherein said at least one circuit board body comprises a reinforcing plate, wherein said resin material comprises one or more laminated epoxy resin members being integrally compression-molded on said reinforcing plate by compression-molding, wherein said conductive members are embedded in said one or more laminated epoxy resin members to form a multi-layer structure.
at least one circuit board body which comprises a reinforcing plate and one or more laminated epoxy resin members being integrally compression-molded on said reinforcing plate by compression-molding; an electroplating circuit, integrally provided on said at least one circuit board body, comprising one or more conductive members molded on said reinforcing plate embedded in said one or more laminated epoxy resin members to form a multi-layer structure;


In view of the foregoing, claim 10 is anticipated by (and therefore not patentably distinct from) corresponding claim 4 of United States Patent No. 11,051,400.
Claim 11 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,051,400.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/323079
United States Patent 11,051,400
Claim 11
Claim 4
The camera module, as recited in claim 10,
 
wherein a layer of said conductive members and a layer of said resin material are repeatedly and overlappedly added in the compression-molding process to form said multi-layer structure
wherein said one or more conductive members and said one or more laminated epoxy resin members are molded on said reinforcing plate in such a manner one inner layer of said one or more laminated epoxy resin members is laminated on said reinforcing plate, at least one layer of said one or more conductive members is laminated on said inner layer of said one or more laminated epoxy resin members, and then one outer layer of said one or more laminated epoxy resin members is laminated on said at least one layer of said one or more conductive members while another one or more of said one or more conductive members are transversely extending from said reinforcing plate to outside of said outer layer of said one or more laminated epoxy resin members to selectively connect with said one or more electrical components and said at least one layer of said one or more conductive members to form said circuit.


In view of the foregoing, claim 11 is anticipated by (and therefore not patentably distinct from) corresponding claim 4 of United States Patent No. 11,051,400.
Claim 12 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,051,400.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/323079
United States Patent 11,051,400
Claim 12
Claim 4
The camera module, as recited in claim 10,
 
wherein said circuit further comprises one or more electrical components mounted on said at least one circuit board body and connected with said conductive members.
one or more electrical components mounted on said at least one circuit board body and connected with said one or more conductive members


In view of the foregoing, claim 12 is anticipated by (and therefore not patentably distinct from) corresponding claim 4 of United States Patent No. 11,051,400.
Claim 13 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,051,400.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/323079
United States Patent 11,051,400
Claim 13
Claim 4
The camera module, as recited in claim 10,
 
wherein said circuit has a wiring width of 0.01 mm to 0.09 mm, wherein a thickness of said at least one circuit board body is 0.1 mm to 0.6 mm.
one or more electrical components mounted on said at least one circuit board body and connected with said one or more conductive members to form a circuit having a wiring width ranged from 0.01 mm to 0.09 mm; anda plurality of circuit board conductive members provided on said at least one circuit board body and connected with said circuit provided on said at least one circuit board body to form said compression-molded circuit board having a thickness ranged from 0.1 mm to 0.6 mm


In view of the foregoing, claim 13 is anticipated by (and therefore not patentably distinct from) corresponding claim 4 of United States Patent No. 11,051,400.
Claim 14 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,051,400.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/323079
United States Patent 11,051,400
Claim 14
Claim 5
The camera module, as recited in claim 10,
 
wherein said compression- molded circuit board further comprises a recessed bracket integrally molded on said at least one circuit board body for mounting said optical lens.
a recessed bracket integrally molded on said compression-molded circuit board and positioned around said light-sensitive chip, wherein said optical lens is supported on said bracket.


In view of the foregoing, claim 14 is anticipated by (and therefore not patentably distinct from) corresponding claim 5 of United States Patent No. 11,051,400.
Claim 15 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,051,400.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/323079
United States Patent 11,051,400
Claim 15
Claim 6
The camera module, as recited in claim 14,
 
a motor mounted on said recessed bracket, wherein said optical lens is mounted on said motor such that said compression-molded circuit board and said motor are provided on two opposite sides of said bracket respectively and said optical lens is able to be driven by said motor for auto-focusing.
a motor mounted on said recessed bracket, wherein said optical lens is mounted on said motor such that said compression-molded circuit board and said motor are provided on two opposite sides of said bracket respectively and said optical lens is able to be driven by said motor for auto-focusing.


In view of the foregoing, claim 15 is anticipated by (and therefore not patentably distinct from) corresponding claim 6 of United States Patent No. 11,051,400.
Claim 17 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,051,400.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/323079
United States Patent 11,051,400
Claim 17
Claim 4
The camera module, as recited in claim 10,
 
wherein said conductive members and said one or more laminated epoxy resin members are molded on said reinforcing plate in such a manner one inner layer of said one or more laminated epoxy resin members is laminated on said reinforcing plate, at least one layer of said one or more conductive members is laminated on said inner layer of said one or more laminated epoxy resin members, and then one outer layer of said one or more laminated epoxy resin members is laminated on said at least one layer of said one or more conductive members while another one or more of said one or more conductive members are transversely extending from said reinforcing plate to outside of said outer layer of said one or more laminated epoxy resin members to selectively connect with said one or more electrical components and said at least one layer of said one or more conductive members to form said circuit.
wherein said one or more conductive members and said one or more laminated epoxy resin members are molded on said reinforcing plate in such a manner one inner layer of said one or more laminated epoxy resin members is laminated on said reinforcing plate, at least one layer of said one or more conductive members is laminated on said inner layer of said one or more laminated epoxy resin members, and then one outer layer of said one or more laminated epoxy resin members is laminated on said at least one layer of said one or more conductive members while another one or more of said one or more conductive members are transversely extending from said reinforcing plate to outside of said outer layer of said one or more laminated epoxy resin members to selectively connect with said one or more electrical components and said at least one layer of said one or more conductive members to form said circuit.


In view of the foregoing, claim 17 is anticipated by (and therefore not patentably distinct from) corresponding claim 4 of United States Patent No. 11,051,400.
Claim 18 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,051,400.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the rationale detailed below.

Application 17/323079
United States Patent 11,051,400
Claim 18
Claim 5
The camera module, as recited in claim 14,
 
wherein said conductive members and said one or more laminated epoxy resin members are molded on said reinforcing plate in such a manner one inner layer of said one or more laminated epoxy resin members is laminated on said reinforcing plate, at least one layer of said one or more conductive members is laminated on said inner layer of said one or more laminated epoxy resin members, and then one outer layer of said one or more laminated epoxy resin members is laminated on said at least one layer of said one or more conductive members while another one or more of said one or more conductive members are transversely extending from said reinforcing plate to outside of said outer layer of said one or more laminated epoxy resin members to selectively connect with said one or more electrical components and said at least one layer of said one or more conductive members to form said circuit
Claim 4: wherein said one or more conductive members and said one or more laminated epoxy resin members are molded on said reinforcing plate in such a manner one inner layer of said one or more laminated epoxy resin members is laminated on said reinforcing plate, at least one layer of said one or more conductive members is laminated on said inner layer of said one or more laminated epoxy resin members, and then a one outer layer of said one or more laminated epoxy resin members is laminated on said at least one layer of said one or more conductive members while another one or more of said one or more conductive members are transversely extending from said reinforcing plate to outside of said outer layer of said one or more laminated epoxy resin members to selectively connect with said one or more electrical components and said at least one layer of said one or more conductive members to form said circuit.


In view of the foregoing, claim 18 is anticipated by (and therefore not patentably distinct from) corresponding claim 5 of United States Patent No. 11,051,400.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,051,400 in view of Yamashita et al. (United States Patent 7,394,663), hereinafter referenced as Yamashita. 
However, claim 1 of U.S. Patent No. 11,051,400 fails to claim wherein said resin material is a hot melting material.
Yamashita is a similar or analogous system to the claimed invention as evidenced Yamashita teaches an epoxy resin for a circuit board wherein the motivation of reducing the thickness of the circuit board by allowing wiring layers to be embedded within the epoxy resin would have prompted a predictable variation of claim 1 of U.S. Patent No. 11,051,400by applying Yamashita’s known principal of using an epoxy resin which melts at a first temperature and cures at a second temperature (column 14 lines 50-67 teach that the epoxy resin layer 19 is first melted and then cured using different temperatures, therefore it is apparent that the epoxy resin is both a hot melt and a hot set material).
In view of the motivations such as reducing the thickness of the circuit board by allowing wiring layers to be embedded within the epoxy resin one of ordinary skill in the art would have implemented the claimed variation of the prior art system of claim 1 of U.S. Patent No. 11,051,400.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
In view of the foregoing, claim 7 is obvious over (and therefore not patentably distinct from) corresponding claim 1 in United States Patent No. 11,051,400 in view of Yamashita et al. (United States Patent 7,394,663), hereinafter referenced as Yamashita.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,051,400 in view of Yamashita et al. (United States Patent 7,394,663), hereinafter referenced as Yamashita. 
However, claim 1 of U.S. Patent No. 11,051,400 fails to claim wherein said resin material is a hot setting material.
Yamashita is a similar or analogous system to the claimed invention as evidenced Yamashita teaches an epoxy resin for a circuit board wherein the motivation of reducing the thickness of the circuit board by allowing wiring layers to be embedded within the epoxy resin would have prompted a predictable variation of claim 1 of U.S. Patent No. 11,051,400by applying Yamashita’s known principal of using an epoxy resin which melts at a first temperature and cures at a second temperature (column 14 lines 50-67 teach that the epoxy resin layer 19 is first melted and then cured using different temperatures, therefore it is apparent that the epoxy resin is both a hot melt and a hot set material).
In view of the motivations such as reducing the thickness of the circuit board by allowing wiring layers to be embedded within the epoxy resin one of ordinary skill in the art would have implemented the claimed variation of the prior art system of claim 1 of U.S. Patent No. 11,051,400.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
In view of the foregoing, claim 8 is obvious over (and therefore not patentably distinct from) corresponding claim 1 in United States Patent No. 11,051,400 in view of Yamashita et al. (United States Patent 7,394,663), hereinafter referenced as Yamashita.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,051,400 in view of Tam et al. (United States Patent Application Publication 2011/0194023). 
However, claim 4 of U.S. Patent No. 11,051,400 fails to claim wherein said camera module is a fixed-focal camera module.
Tam et al. is a similar or analogous system to the claimed invention as evidenced Tam et al. teaches a camera module wherein the motivation of providing a low cost camera module would have prompted a predictable variation of claim 4 of U.S. Patent No. 11,051,400 by applying Tam et al.’s known principal of providing a fixed focus camera module (paragraph 79 teaches that the camera module may be fixed focus).
In view of the motivations such as providing a low cost camera module one of ordinary skill in the art would have implemented the claimed variation of the prior art system of claim 4 of U.S. Patent No. 11,051,400.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
In view of the foregoing, claim 16 is obvious over (and therefore not patentably distinct from) corresponding claim 4 in United States Patent No. 11,051,400 in view of Tam et al. (United States Patent Application Publication 2011/0194023).
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,051,400 in view of Yamashita et al. (United States Patent 7,394,663), hereinafter referenced as Yamashita. 
However, claim 4 of U.S. Patent No. 11,051,400 fails to claim wherein said resin material is a hot melting material.
Yamashita is a similar or analogous system to the claimed invention as evidenced Yamashita teaches an epoxy resin for a circuit board wherein the motivation of reducing the thickness of the circuit board by allowing wiring layers to be embedded within the epoxy resin would have prompted a predictable variation of claim 4 of U.S. Patent No. 11,051,400by applying Yamashita’s known principal of using an epoxy resin which melts at a first temperature and cures at a second temperature (column 14 lines 50-67 teach that the epoxy resin layer 19 is first melted and then cured using different temperatures, therefore it is apparent that the epoxy resin is both a hot melt and a hot set material).
In view of the motivations such as reducing the thickness of the circuit board by allowing wiring layers to be embedded within the epoxy resin one of ordinary skill in the art would have implemented the claimed variation of the prior art system of claim 4 of U.S. Patent No. 11,051,400.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
In view of the foregoing, claim 19 is obvious over (and therefore not patentably distinct from) corresponding claim 4 in United States Patent No. 11,051,400 in view of Yamashita et al. (United States Patent 7,394,663), hereinafter referenced as Yamashita.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,051,400 in view of Yamashita et al. (United States Patent 7,394,663), hereinafter referenced as Yamashita. 
However, claim 4 of U.S. Patent No. 11,051,400 fails to claim wherein said resin material is a hot setting material.
Yamashita is a similar or analogous system to the claimed invention as evidenced Yamashita teaches an epoxy resin for a circuit board wherein the motivation of reducing the thickness of the circuit board by allowing wiring layers to be embedded within the epoxy resin would have prompted a predictable variation of claim 4 of U.S. Patent No. 11,051,400by applying Yamashita’s known principal of using an epoxy resin which melts at a first temperature and cures at a second temperature (column 14 lines 50-67 teach that the epoxy resin layer 19 is first melted and then cured using different temperatures, therefore it is apparent that the epoxy resin is both a hot melt and a hot set material).
In view of the motivations such as reducing the thickness of the circuit board by allowing wiring layers to be embedded within the epoxy resin one of ordinary skill in the art would have implemented the claimed variation of the prior art system of claim 4 of U.S. Patent No. 11,051,400.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
In view of the foregoing, claim 20 is obvious over (and therefore not patentably distinct from) corresponding claim 40 in United States Patent No. 11,051,400 in view of Yamashita et al. (United States Patent 7,394,663), hereinafter referenced as Yamashita.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakagiri et al. (United States Patent Application Publication 2010/0103296), hereinafter referenced as Nakagiri.
Regarding claim 1, Nakagiri discloses a compression-molded circuit board of camera module (figure 1 exhibits circuit board 1 as disclosed at paragraph 88; forming the circuit board by means of compression molding is a product by process limitation which does not further limit the structure of the product itself, see MPEP 2113 "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)), wherein the camera module comprises a photosensitive chip (figure 1 exhibits a camera module including image sensor chip 10 as disclosed at paragraph 88), wherein said compression-molded circuit board comprises a circuit (figure 1 exhibits a circuit including metal wiring 1b as disclosed at paragraph 89) and at least one circuit board body (figure 1 exhibits wherein the circuit board include a body 1a as disclosed at paragraph 89), wherein said circuit 5board body and said circuit are molded into an integral structure by compression-molding for electrically connecting with the photosensitive chip of the camera module (figure 2 exhibits wherein the circuit board body and the circuit are an integral structure which connected to image sensor chip 10 as disclosed at paragraph 89 “a metal wiring pattern 1b is formed on the film base substance 1a and the solid-state imaging element substrate 10 is placed so as to make electrical connection”; molding by compression-molding is a product by process limitation which does not further limit the structure of the product itself, see MPEP 2113 "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)), wherein said compression-molded circuit board comprises a plurality of conductive members (figures 1 and 2 exhibits a plurality of conductive members which form the metal wiring pattern 1b) and a resin material (paragraph 89 teaches that the flexible wiring substrate 1a is a polyimide resin), wherein said conductive members are added together with said resin material (figure 6(a) exhibits wherein the conductive members 1b are added together with resin material 1a as disclosed at paragraph 102) and are being heated in a compression-molding process to form said at least one 10circuit board body (forming the circuit board by being heated in a compression-molding process is a product by process limitation which does not further limit the structure of the product itself, see MPEP 2113 "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)), wherein said conductive members forms at least a part of said circuit (figures 1 and 2 exhibit wherein the conductive members form a circuit which connects to the image sensor 10 as disclosed at paragraph 89).
Regarding claim 7, Nakagiri discloses everything claimed as applied above (see claim 1), in addition, Nakagiri discloses wherein said resin material is a hot melting material (paragraph 89 teaches that the resin is polyimide resin; paragraph 384 teaches that a resin is heated and melted, paragraph 383 teaches that the resin is polyimide resin, therefore it is apparent that the resin material of substrate 1a is a hot melt material).
Regarding claim 9, Nakagiri discloses a camera module, comprising: 10an optical lens (figure 3 exhibits wherein the camera module includes lens 15 as disclosed at paragraph 92); a photosensitive chip (figure 1 exhibits a camera module including image sensor chip 10 as disclosed at paragraph 88); and a compression-molded circuit board (figure 1 exhibits circuit board 1 as disclosed at paragraph 88; forming the circuit board by means of compression molding is a product by process limitation which does not further limit the structure of the product itself, see MPEP 2113 "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)), wherein said optical lens is supported above said compression-molded circuit board and is located in an optical path of said photosensitive chip (figure 7(d) exhibits wherein the lens is supported above the circuit board by lens cabinet 16 and is located in the optical path of chip 10), wherein said compression-molded circuit board comprises a circuit (figure 1 exhibits a circuit including metal wiring 1b as disclosed at paragraph 89) and at least one circuit board body (figure 1 exhibits wherein the circuit board include a body 1a as disclosed at paragraph 89), wherein said circuit 5board body and said circuit are molded into an integral structure by compression-molding and are electrically connecting with the photosensitive chip (figure 2 exhibits wherein the circuit board body and the circuit are an integral structure which connected to image sensor chip 10 as disclosed at paragraph 89 “a metal wiring pattern 1b is formed on the film base substance 1a and the solid-state imaging element substrate 10 is placed so as to make electrical connection”; molding by compression-molding is a product by process limitation which does not further limit the structure of the product itself, see MPEP 2113 "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)), wherein said compression-molded circuit board comprises a plurality of conductive members (figures 1 and 2 exhibits a plurality of conductive members which form the metal wiring pattern 1b) and a resin material (paragraph 89 teaches that the flexible wiring substrate 1a is a polyimide resin), wherein said conductive members are added together with said resin material  (figure 6(a) exhibits wherein the conductive members 1b are added together with resin material 1a as disclosed at paragraph 102)and are being heated in a compression-molding process to form said at least one 10circuit board body (forming the circuit board by being heated in a compression-molding process is a product by process limitation which does not further limit the structure of the product itself, see MPEP 2113 "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)), wherein said conductive members forms at least a part of said circuit (figures 1 and 2 exhibit wherein the conductive members form a circuit which connects to the image sensor 10 as disclosed at paragraph 89).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 8, 10, 12, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagiri in view of Sekine (United States Patent Application Publication 2012/0132458).
Regarding claim 2, Nakagiri discloses everything claimed as applied above (see claim 1), in addition, Nakagiri discloses wherein said at least one circuit board body comprises a reinforcing plate (figure 1 exhibits reinforcing plate 2 as disclosed at paragraph 90), wherein said resin material comprises one or more laminated resin members (paragraph 89 teaches that the resin is a polyimide resin which is laminated to the reinforcing plate 2) being integrally compression-molded on said reinforcing plate by compression-molding (figure 6(b) exhibits wherein the resin members are integrally attached to the reinforcing plate 2 as disclosed at paragraph 103; forming the circuit board by means of compression molding is a product by process limitation which does not further limit the structure of the product itself, see MPEP 2113 "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)), wherein said conductive 15members are embedded in said one or more laminated epoxy resin members to form a multi-layer structure (figure 6 exhibits wherein conductive members 1b are embedded in the resin film 1a and form a multi-layer structure as exhibited in figure 6(d) as disclosed at paragraph 105).  However, Nakagiri fails to disclose that the resin is epoxy resin.
Nakagiri teaches using a resin comprising polyimide as the base film substrate (paragraph 89).  Sekine teaches that an epoxy resin can be used as the base film substrate (figure 1 exhibits a circuit board comprising a base film 11 of a thermoset resin as disclosed at paragraph 20; paragraph 30 teaches that the thermoset resin can be epoxy resin). Both the polyimide resin film disclosed by Nakagiri and the epoxy resin film taught by Sekine serve the same purpose of providing a surface for a conductor pattern.  Because both of polyimide film of Nakagiri and the epoxy resin film of Sekine serve the same purpose, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute one for the other to achieve the predictable result of providing a surface for a conductor pattern in a circuit board.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 4, Nakagiri in view of Sekine discloses everything claimed as applied above (see claim 2), in addition, Nakagiri discloses wherein said circuit further comprises one or more electrical components mounted on said at least one circuit board body and connected with said conductive members (figure 1 exhibits electrical components 11 and 12 which are mounted on the circuit board body and connected to the wiring pattern 1b as disclosed at paragraph 89).
Regarding claim 8, Nakagiri discloses everything claimed as applied above (see claim 1), however, Nakagiri fails to disclose wherein said resin material is a hot setting material.
Nakagiri teaches using a resin comprising polyimide as the base film substrate (paragraph 89).  Sekine teaches that a thermoset resin can be used as the base film substrate (figure 1 exhibits a circuit board comprising a base film 11 of a thermoset resin as disclosed at paragraph 20). Both the polyimide resin film disclosed by Nakagiri and the thermoset resin film taught by Sekine serve the same purpose of providing a surface for a conductor pattern.  Because both of polyimide film of Nakagiri and the thermoset resin film of Sekine serve the same purpose, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute one for the other to achieve the predictable result of providing a surface for a conductor pattern in a circuit board.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 10, Nakagiri discloses everything claimed as applied above (see claim 9), in addition, Nakagiri discloses wherein said at least one circuit board body comprises a reinforcing plate (figure 1 exhibits reinforcing plate 2 as disclosed at paragraph 90), wherein said resin material comprises one or more laminated resin members (paragraph 89 teaches that the resin is a polyimide resin which is laminated to the reinforcing plate 2) being integrally compression-molded on said reinforcing plate by compression-molding (figure 6(b) exhibits wherein the resin members are integrally attached to the reinforcing plate 2 as disclosed at paragraph 103; forming the circuit board by means of compression molding is a product by process limitation which does not further limit the structure of the product itself, see MPEP 2113 "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)), wherein said conductive 15members are embedded in said one or more laminated epoxy resin members to form a multi-layer structure (figure 6 exhibits wherein conductive members 1b are embedded in the resin film 1a and form a multi-layer structure as exhibited in figure 6(d) as disclosed at paragraph 105).
Nakagiri teaches using a resin comprising polyimide as the base film substrate (paragraph 89).  Sekine teaches that an epoxy resin can be used as the base film substrate (figure 1 exhibits a circuit board comprising a base film 11 of a thermoset resin as disclosed at paragraph 20; paragraph 30 teaches that the thermoset resin can be epoxy resin). Both the polyimide resin film disclosed by Nakagiri and the epoxy resin film taught by Sekine serve the same purpose of providing a surface for a conductor pattern.  Because both of polyimide film of Nakagiri and the epoxy resin film of Sekine serve the same purpose, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute one for the other to achieve the predictable result of providing a surface for a conductor pattern in a circuit board.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 12, Nakagiri in view of Sekine discloses everything claimed as applied above (see claim 10), in addition, Nakagiri discloses wherein said circuit further comprises one or more electrical components mounted on said at least one circuit board body and connected with said conductive members (figure 1 exhibits electrical components 11 and 12 which are mounted on the circuit board body and connected to the wiring pattern 1b as disclosed at paragraph 89).
Regarding claim 16, Nakagiri in view of Sekine discloses everything claimed as applied above (see claim 10), in addition, Nakagiri discloses wherein said camera module is a fixed-focal camera module (figure 7(d) exhibits wherein both the lens and the sensor chip are fixed, therefore it is apparent that the camera module has a fixed focal length).
Regarding claim 20, Nakagiri in view of Sekine discloses everything claimed as applied above (see claim 10), however, Nakagiri fails to disclose wherein said resin material is a hot setting material.
Nakagiri teaches using a resin comprising polyimide as the base film substrate (paragraph 89).  Sekine teaches that a thermoset resin can be used as the base film substrate (figure 1 exhibits a circuit board comprising a base film 11 of a thermoset resin as disclosed at paragraph 20). Both the polyimide resin film disclosed by Nakagiri and the thermoset resin film taught by Sekine serve the same purpose of providing a surface for a conductor pattern.  Because both of polyimide film of Nakagiri and the thermoset resin film of Sekine serve the same purpose, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute one for the other to achieve the predictable result of providing a surface for a conductor pattern in a circuit board.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagiri in view of Wang et al. (United States Patent 5,519,177), hereinafter referenced as Wang.
Regarding claim 3, Nakagiri discloses everything claimed as applied above (see claim 1), however, Nakagiri fails to disclose wherein a layer of said conductive members and a layer of said resin material are repeatedly and overlappedly added in the compression-molding process to form said multi-layer 20structure.
Wang is a similar or analogous system to the claimed invention as evidenced Wang teaches a printed wiring board wherein the motivation of providing a high density reliable circuit board which allows for miniaturization and high-speed performance of electronic equipment would have prompted a predictable variation of Nakagiri by applying Wang’s known principal of forming a multilayer wiring board with a plurality of resin layers provided between layers of conducive members (figure 5f exhibits wherein 3 resin layers 2 are provided between layers of conductive members 4, 6, 8 and 10 as disclosed at column 19 lines 29-34 and column 19 lines 60-64).
In view of the motivations such as a high density reliable circuit board which allows for miniaturization and high-speed performance of electronic equipment one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Nakagiri.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention (AIA ).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagiri, in view of Chang et al. (United States Patent Application Publication 2016/0120018), hereinafter referenced as Chang.
Regarding claim 5, Nakagiri discloses everything claimed as applied above (see claim 1), in addition, Nakagiri discloses wherein a thickness of said at least one circuit board body is 0.1 mm to 0.6 mm (paragraph 89 teaches that the reinforcing plate has a thickness of 0.15mm and the resin member has a thickness of 0.025mm for a total thickness of 0.175mm).  However, Nakagiri fails to disclose wherein said circuit has a wiring width of 0.01 mm to 0.09 mm.
Chang is a similar or analogous system to the claimed invention as evidenced Chang teaches a circuit board wherein the motivation of providing a circuit board having a desirable characteristic impedance while reducing overall thickness would have prompted a predictable variation of Nakagiri by applying Chang’s known principal of providing trace widths with a range of 0.04-0.075mm (paragraph 7 teaches that internal and external traces have trace widths with a range of 0.04-0.075mm, Table 2 further exhibits widths ranging from 0.045-0.06mm).
In view of the motivations such as providing a circuit board having a desirable characteristic impedance while reducing overall thickness one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Nakagiri.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention (AIA ).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagiri in view of Pang et al. (United States Patent 9,848,111), hereinafter referenced as Pang.
Regarding claim 6, Nakagiri discloses everything claimed as applied above (see claim 1), in addition, Nakagiri discloses wherein the camera module further comprises an optical lens (figure 3 exhibits wherein the camera module includes lens 15 as disclosed at paragraph 92), wherein said compression-molded circuit board further comprises a recessed bracket on said at least one circuit board body for mounting the optical lens (figure 3 exhibits wherein the circuit board comprises a bracket 16 which includes a recess for mounting the lens 15 as disclosed at paragraph 92).  However, Nakagiri fails to disclose wherein the bracket is integrally molded on the circuit board.
Pang is a similar or analogous system to the claimed invention as evidenced Pang teaches a camera module wherein the motivation of providing a compact form factor for a camera module would have prompted a predictable variation of Nakagiri by applying Pang’s known principal of integrally molding a lens bracket on a circuit board (figure 3 exhibits bracket 116 integrally molded on circuit board 112 as disclosed at column 3 lines 24-41).
In view of the motivations such as providing a compact form factor for a camera module one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Nakagiri.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagiri in view of Sekine and further in view of Wang.
Regarding claim 11, Nakagiri in view of Sekine discloses everything claimed as applied above (see claim 10), however, Nakagiri fails to disclose wherein a layer of said conductive members and a layer of said resin material are repeatedly and overlappedly added in the compression-molding process to form said multi-layer 20structure.
Wang is a similar or analogous system to the claimed invention as evidenced Wang teaches a printed wiring board wherein the motivation of providing a high density reliable circuit board which allows for miniaturization and high-speed performance of electronic equipment would have prompted a predictable variation of Nakagiri by applying Wang’s known principal of forming a multilayer wiring board with a plurality of resin layers provided between layers of conducive members (figure 5f exhibits wherein 3 resin layers 2 are provided between layers of conductive members 4, 6, 8 and 10 as disclosed at column 19 lines 29-34 and column 19 lines 60-64).
In view of the motivations such as a high density reliable circuit board which allows for miniaturization and high-speed performance of electronic equipment one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Nakagiri.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention (AIA ).
Regarding claim 17, Nakagiri in view of Sekine discloses everything claimed as applied above (see claim 10), in addition, Nakagiri discloses wherein said conductive members and said one or more laminated epoxy resin members are molded on said reinforcing plate in such a manner one inner layer of said one or more laminated epoxy resin members is laminated on said reinforcing plate (figure 6 exhibits wherein a conductive member 1b and a resin member 1a are laminated on the reinforcing plate as disclosed at paragraph 104), at least one layer of said one or more conductive members is laminated on said inner layer of said one or more laminated epoxy resin members (figure 6 exhibits wherein layers of conductive members are laminated to both sides of the resin member 1a), while another one or more of said one or more conductive members are transversely extending from said reinforcing plate to outside of said outer layer of said one or more laminated epoxy resin members to selectively connect with said one or more electrical components and said at least one layer of said one or more conductive members to form said circuit (figure 6 exhibits wherein vias are provided transversely through the resin layer 1a to connect the inner conductive members to the outer conductive members).  However Nakagiri fails to disclose one outer layer of said one or more laminated epoxy resin members is laminated on said at least one layer of said one or more conductive members.
Wang is a similar or analogous system to the claimed invention as evidenced Wang teaches a printed wiring board wherein the motivation of providing a high density reliable circuit board which allows for miniaturization and high-speed performance of electronic equipment would have prompted a predictable variation of Nakagiri by applying Wang’s known principal of forming a multilayer wiring board with a plurality of resin layers provided between layers of conducive members (figure 5f exhibits wherein 3 resin layers 2 are provided between layers of conductive members 4, 6, 8 and 10 as disclosed at column 19 lines 29-34 and column 19 lines 60-64).
In view of the motivations such as a high density reliable circuit board which allows for miniaturization and high-speed performance of electronic equipment one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Nakagiri.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention (AIA ).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagiri in view of Sekine and further in view of Chang.
Regarding claim 13, Nakagiri in view of Sekine discloses everything claimed as applied above (see claim 10), in addition, Nakagiri discloses wherein a thickness of said at least one circuit board body is 0.1 mm to 0.6 mm (paragraph 89 teaches that the reinforcing plate has a thickness of 0.15mm and the resin member has a thickness of 0.025mm for a total thickness of 0.175mm).  However, Nakagiri fails to disclose wherein said 25circuit has a wiring width of 0.01 mm to 0.09 mm.
Chang is a similar or analogous system to the claimed invention as evidenced Chang teaches a circuit board wherein the motivation of providing a circuit board having a desirable characteristic impedance while reducing overall thickness would have prompted a predictable variation of Nakagiri by applying Chang’s known principal of providing trace widths with a range of 0.04-0.075mm (paragraph 7 teaches that internal and external traces have trace widths with a range of 0.04-0.075mm, Table 2 further exhibits widths ranging from 0.045-0.06mm).
In view of the motivations such as providing a circuit board having a desirable characteristic impedance while reducing overall thickness one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Nakagiri.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention (AIA ).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagiri in view of Sekine and further in view of Pang.
Regarding claim 14, Nakagiri in view of Sekine discloses everything claimed as applied above (see claim 10), in addition, Nakagiri discloses wherein said compression-molded circuit board further comprises a recessed bracket on said at least one circuit board body for mounting said optical lens (figure 3 exhibits wherein the circuit board comprises a bracket 16 which includes a recess for mounting the lens 15 as disclosed at paragraph 92).  However, Nakagiri fails to disclose wherein the bracket is integrally molded on the circuit board.
Pang is a similar or analogous system to the claimed invention as evidenced Pang teaches a camera module wherein the motivation of providing a compact form factor for a camera module would have prompted a predictable variation of Nakagiri by applying Pang’s known principal of integrally molding a lens bracket on a circuit board (figure 3 exhibits bracket 116 integrally molded on circuit board 112 as disclosed at column 3 lines 24-41).
In view of the motivations such as providing a compact form factor for a camera module one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Nakagiri.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagiri in view of Sekine in view of Pang and further in view of Yoshida et al. (United States Patent Application Publication 2011/0044679), hereinafter referenced as Yoshida.
Regarding claim 15, Nakagiri in view of Sekine and further in view of Pang discloses everything claimed as applied above (see claim 14), however, Nakagiri fails to disclose a motor mounted on said recessed bracket, wherein said optical lens is mounted on said motor such that said compression-molded circuit board and said motor are provided on two opposite sides of said bracket respectively and said optical lens is able to be driven by said motor for auto-focusing.
Yoshida is a similar or analogous system to the claimed invention as evidenced Yoshida teaches a camera module wherein the motivation of providing an autofocus mechanism to the camera module thereby improving the quality of images captured using the camera module would have prompted a predictable variation of Nakagiri by applying Yoshida’s known principal of a motor mounted on said bracket (figure 14 exhibits a motor comprising coil 26 and magnets 65a-65d mounted on a bracket 73 as disclosed at paragraphs 98 and 99), wherein said optical lens is mounted on said motor such that said compression-molded circuit board and said motor are provided on two opposite sides of said bracket respectively and said optical lens is able to be driven by said motor for auto-focusing (figure 14 exhibits wherein the circuit board 71 is mounted on an opposite side of bracket 73 from the lens and the motor, paragraph 49 teaches that the lens is driven for autofocusing).
In view of the motivations such as providing an autofocus mechanism to the camera module thereby improving the quality of images captured using the camera module one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Nakagiri.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention (AIA ).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagiri in view of Sekine in view of Pang and further in view of Wang.
Regarding claim 18, Nakagiri in view of Sekine and further in view of Pang discloses everything claimed as applied above (see claim 14), in addition, Nakagiri discloses wherein said conductive members and said one or more laminated epoxy resin members are molded on said reinforcing plate in such a manner one inner layer of said one or more laminated epoxy resin members is laminated on said reinforcing plate (figure 6 exhibits wherein a conductive member 1b and a resin member 1a are laminated on the reinforcing plate as disclosed at paragraph 104), at least one layer of said one or more conductive members is laminated on said inner layer of said one or more laminated epoxy resin members (figure 6 exhibits wherein layers of conductive members are laminated to both sides of the resin member 1a), while another one or more of said one or more conductive members are transversely extending from said reinforcing plate to outside of said outer layer of said one or more laminated epoxy resin members to selectively connect with said one or more electrical components and said at least one layer of said one or more conductive members to form said circuit (figure 6 exhibits wherein vias are provided transversely through the resin layer 1a to connect the inner conductive members to the outer conductive members).  However Nakagiri fails to disclose one outer layer of said one or more laminated epoxy resin members is laminated on said at least one layer of said one or more conductive members.
Wang is a similar or analogous system to the claimed invention as evidenced Wang teaches a printed wiring board wherein the motivation of providing a high density reliable circuit board which allows for miniaturization and high-speed performance of electronic equipment would have prompted a predictable variation of Nakagiri by applying Wang’s known principal of forming a multilayer wiring board with a plurality of resin layers provided between layers of conducive members (figure 5f exhibits wherein 3 resin layers 2 are provided between layers of conductive members 4, 6, 8 and 10 as disclosed at column 19 lines 29-34 and column 19 lines 60-64).
In view of the motivations such as a high density reliable circuit board which allows for miniaturization and high-speed performance of electronic equipment one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Nakagiri.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention (AIA ).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Nakagiri in view of Sekine and further in view of Yamashita et al. (United States Patent 7,394,663), hereinafter referenced as Yamashita.
Regarding claim 19, Nakagiri in view of Sekine discloses everything claimed as applied above (see claim 10), however, Nakagiri fails to disclose wherein said resin material is a hot melting material.
Yamashita is a similar or analogous system to the claimed invention as evidenced Yamashita teaches an epoxy resin for a circuit board wherein the motivation of reducing the thickness of the circuit board by allowing wiring layers to be embedded within the epoxy resin would have prompted a predictable variation of Nakagiri in view of Sekine by applying Yamashita’s known principal of using an epoxy resin which melts at a first temperature and cures at a second temperature (column 14 lines 50-67 teach that the epoxy resin layer 19 is first melted and then cured using different temperatures, therefore it is apparent that the epoxy resin is both a hot melt and a hot set material).
In view of the motivations such as reducing the thickness of the circuit board by allowing wiring layers to be embedded within the epoxy resin one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Nakagiri in view of Sekine.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/Primary Examiner, Art Unit 2696